         Case 1:14-cr-00357-HZ        Document 72    Filed 12/22/20   Page 1 of 2




                              United States District Court

                                    District of Oregon



  United States of America,                         Case No. 1:14-cr-00357-HZ-1

                                  Plaintiff,
                                                    Order granting motion to reduce
                      v.                            sentence

  Eduardo Segura,

                               Defendant.

Hernández, Chief United States District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence

under 18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of

the parties, and after full consideration of the relevant factors under 18 U.S.C.

§ 3553(a), the Court finds that extraordinary and compelling reasons warrant a re-

duction of Defendant’s sentence to Time Served. Thus, the sentence is hereby

amended to a term of: Time Served in this case only (i.e., 1:14-cr-00357-HZ-1).

        The Court concludes that the defendant’s release under this order will not pose

a danger to any other person or the community, especially in light of the RRC

Page 1 — ORDER granting motion to reduce sentence
         Case 1:14-cr-00357-HZ        Document 72    Filed 12/22/20   Page 2 of 2




placement ordered in Segura’s 2018 case. In a separate order, in case 3:18-cr-00251-

HZ-2, Segura will remain on supervised release and reside in the RRC as indicated

in the amended judgement in that 2018 case.

       The sentence reduction in this case is consistent with the currently applicable

U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that an amended judgment and commitment order

shall be prepared and entered forthwith in this case only (i.e., 1:14-cr-00357-HZ-1),

in accordance with this decision.

       Dated this ______
                     22 day of December, 2020.



                                               .d®rAJ ~ ~
                                            Hon. Marco A. Hernández
                                                             \
                                            Chief United States District Court Judge




Page 2 — ORDER granting motion to reduce sentence
